Exhibit 10.20

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) by and among AFFINION GROUP
HOLDINGS, INC., a Delaware corporation (the “Company”), AFFINION GROUP, INC., a
Delaware corporation and wholly-owned subsidiary of the Company (“Affinion”),
and ROBERT ROONEY (“Executive”) (collectively, the “Parties”) is made as of
January 15, 2010. Capitalized terms used herein without definition shall have
the respective meanings ascribed to them in the Agreement (as such term is
defined below).

WHEREAS, the Parties are currently party to that certain Employment Agreement,
made as of November 9, 2007 (the “Agreement”), pursuant to which Executive
serves as an Executive Vice President and the Chief Operating Officer of the
Company;

WHEREAS, on January 15, 2010 (the “Upshaw Appointment Date”), Steve Upshaw was
appointed President of Affinion to succeed Nathaniel Lipman;

WHEREAS, in connection with the appointment of Mr. Upshaw as the President of
Affinion and certain organizational changes relating thereto, Executive began
reporting directly to Mr. Upshaw effective as of the Upshaw Appointment Date,
and not to the Chief Executive Officer of the Company, as provided in the
Agreement (the “Reporting Change”); and

WHEREAS, the Parties desires to amend Executive’s employment agreement with the
Companies to extend the time period for Executive to terminate his employment
agreement as the result of the Reporting Change from sixty (60) days to eighteen
(18) months following such event.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

1. Section 3(d) of the Agreement shall be amended by adding the following
language at the end of such section:

“Notwithstanding the foregoing, the Parties acknowledge and agree that Executive
shall have eighteen (18) months (rather than sixty (60) days) following the date
on which Executive begins reporting to Steve Upshaw in his capacity as President
of Affinion (the “Reporting Change”) to provide written notice to the Companies
that Executive is terminating his employment for Good Reason under this
Section 3(d) as the result of the Reporting Change.”

2. All other provisions of the Agreement shall remain unchanged and in full
force and effect.



--------------------------------------------------------------------------------

3. This Amendment will be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of Delaware to be applied. In furtherance of the foregoing, the internal law of
the State of Delaware will control the interpretation and construction of this
Amendment, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.

4. This Amendment may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

AFFINION GROUP HOLDINGS, INC. By:   /s/ Nathaniel J. Lipman Name: Title:  

Nathaniel J. Lipman

President and Chief Executive Officer

AFFINION GROUP, INC. By:   /s/ Nathaniel J. Lipman Name: Title:  

Nathaniel J. Lipman

President and Chief Executive Officer

ROBERT ROONEY Signature:   /s/ Robert Rooney

 

3